Name: Commission Regulation (EEC) No 2545/87 of 21 August 1987 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Austria
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 242/ 12 Official Journal of the European Communities 26. 8 . 87 COMMISSION REGULATION (EEC) No 2545/87 of 21 August 1987 amending Regulation (EEC) No 1767/82 as regards imports of certain cheeses from Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 14 (7) thereof, Whereas Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 2346/87 (4), specifies inter alia the annual tariff . quotas for cheese imports from Austria ; Whereas Regulation (EEC) No 2915/79 has been amended following the conclusion, by the Community and Austria, of a new joint trade arrangement on cheese ; whereas Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (*), as last amended by Regulation (EEC) No 394/87 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is hereby amended as set out in the Annex hereto to this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 78 , 20. 3 . 1987, p. 1 . 0 OJ No L 329, 24. 12. 1979, p. 9 . (4) OT No L 213, 4. 8 . 1987, p. 1 . 0 OJ No L 196, 5 . 7. 1982, p . 1 . M OJ No L 40, 10 . 2. 1987, p . 10 . 26 . 8 . 87 Official Journal of the European Communities No L 242/ 13 ANNEX L Article 8 is replaced by the following : 'No monetary compensatory amounts shall apply when the products specified in Annex I (a), (b), (e), (f), (g), (h), (1), (m), (n), (o) and (r) are put into free circulation.' 2. Annex I (c), (d), (e), (f), (g), (h), (i), (k), (1), (m), (n), (o), (p), (q), (r) and (s) are replaced by the following : CCT heading No Description Countryof origin Import levy in ECU/100 kg net weight '(c) ex 04.04 A Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powdered, of a minimum fat content by weight, in the dry matter, of 45 % and matured for at least three months :  Whole cheeses with rind [1 .a)], within an annual tariff quota of 6 850 tonnes, including the quota of Finlandia referred to in (q), originating in Finland ;  Pieces packed in vacuum or inert gas , with rind on at least one side [1 -a)], of a net weight of not less than 1 kg but less than 5 kg, within an annual tariff quota of 1 700 tonnes, originating in Finland The quantities specified in the first and second indents are interchangeable, subject to a limit of 25 % of the stated quanti ­ ties Finland 18,13 (d) ex 04.04 A Emmentaler, Gruyere, Sbrinz and Bergkase, not grated or powdered, of a minimum fat content by weight, in the dry matter, of 45 % and matured for at least three months  Whole cheeses :  Pieces packed in vacuum or inert gas, with rind on at least one side ( l.a)], of a net weight of not less than 1 kg ;  Pieces packed in vacuum or inert gas, of a net weight not exceeding 450 grams, within an annual overall tariff quota of 8 000 tonnes, origina ­ ting in Austria Austria 18,13 (e) ex 04.04 E I b) 1 Cheddar made up form unpasteurized milk, of a minimum fat content of 50 % by weight in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 100 kilo ­ grams net weight of not less than :  293,86 ECU in respect of whole cheeses [1 .b)],  312,00 ECU in respect of cheeses of a net weight of net less than 500 grams,  324,09 ECU in respect of cheeses of a net weight of less than 500 grams, Within an annual tariff quota of 2 750 tonnes Canada 12,09 No L 242/14 Official Journal of the European Communities 26. 8 . 87 CCT heading No Description Countryof origin Import levy in ECU/100 kg net weight (f) ex 04.04 E I b) 1 Whole Cheddar cheeses, of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months, within in annual tariff quota of 9 000 tonnes Australia New Zealand 15,00 (g) ex 04.04 E I b) 1 and ex 04.04 E I b) 2  Cheddar and  other cheeses falling within subheading 04.04 E I b) 2, for processing, within an annual tariff quota of 3 500 tonnes Australia New Zealand 15,00 (h) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb ' cheese (known as Schabziger), put up for retail sale (4), of a free ­ at-frontier value (2) of not less than 243 ECU per 1 00 kilograms net weight and of a fat content, by weight, in the dry matter, not exceeding 56 % Switzerland 36,27 (i) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (4) and of a fat content, by weight, in the dry matter, not exceeding 56 % , within an annual tariff quota of 700 tonnes, originating in Finland and including the Tilsit, Turunmaa and Lappi cheese^ referred to under (s) Finland 36,27 (k) ex 04.04 D Processed cheese, not grated or powdered, in the blending of which only Emmentaler, Bergkase or similar hard cheeses have been used, put up for retail sale (4) and of a fat content, by weight, in the dry matter, not exceeding 56 % , within an annual tariff quota of 3 750 tonnes, originating in Austria . Austria 36,27 (1) ex 04.04 E I b) 2 Tilsit, of a fat content, by weight, in the dry matter, not excee ­ ding 48 % Romania Switzerland 77,70 (m) ex 04.04 E I b) 2 Tilsit, of a fat content, by weight, in the dry matter, exceeding 48 % Romania Switzerland 101,88 (n) ex 04.04 E I b) 2 Kashkaval Bulgaria Hungary Israel Romania Turkey Yugoslavia 65,61 (o) ex 04.04 E I b) 2 Cheese of sheep's milk or buffalo milk, in containers containing brine, or in sheepskin or goatskin bottles Bulgary Hungary Israel Romania Turkey Cyprus Yugoslavia 65,61 26. 8 . 87 Official Journal of the European Communities No L 242/ 15 CCT heading No Description Countryof origin Import levy in ECU/100 kg net weight (p) ex 04.04 C ex 04.04 E l b) 2  Blue-veined cheese, not grated or powdered,  Tilsit, matured for at least one month, and Butterkase,  Mondseer, of a fat content, by weight, in the dry matter, of not less than 40 % but less than 48 % ,  Alpentaler, of a minimum fat content of 45 % by weight in the dry matter and of a moisture content exceeding 40 % but less than 45 % by weight,  Edam, of a fat content, by weight, in the dry matter, of not less than 40 % but less than 48 % , in whole cheeses of a net weight not exceeding 350 grams (known as 'Geheim ­ ratskÃ ¤se ')  'Tiroler GraukÃ ¤se', of a fat content, by weight, in the dry matter, of less than 1 % and of a moisture content excee ­ ding 60 % but less than 66 % by weight,  Cheeses known as WeiÃ kÃ ¤se nach Balkanart and Kefalotyri, made of cow's milk, of a fat content, by weight, in the dry matter, of less than 48 % , within an annual overall tariff quota of 3 950 tonnes, origina ­ ting in Austria . For 1987, this quota is fixed at 3 050 tonnes Austria 60,00 (q) ex 04.04 E I b) 2 Finlandia of a minimum fat content, by weight, in the dry matter, of 45 % matured for at least 100 days, in rectangular blocks of a net weight of not less than 30 kilograms, origina ­ ting in Finland, within an annual tariff quota of 3 000 tonnes. Quantities of this product which are not imported may be replaced by equivalent quantities of the cheeses referred to in the first indent of point (c) Finland 18,13 (r) ex 04.04 E I b) 2  Jarlsberg, of a minimum fat content of 45 % by weight, in the dry matter, and of a dry matter content by weight of not less than 56 % , matured for at least three months  Whole cheeses with rind, of between 8 kg and 12 kg  Rectangular blocks of a net weight not exceeding 7 kg 0  Pieces packed in vacuum or in inert gas , of a net weight of not less than 1 50 grams but not exceeding 1 kg (3)  Ridder, of a minimum fat content of 60 % by weight, in the dry matter, matured for at least four weeks :  Whole cheeses with rind, of between 1 kg and 2 kg,  Pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 grams (3) originating in Norway, within an annual tariff quota of :  1 820 tonnes for 1986,  1 920 tonnes for 1987 and  2 020 tonnes for 1988 Norway 55,00 (s) ex 04.04 E I b) 2 Tilsit, Turunmaa and Lappi , within the annual tariff quota specified under (i) Finland 60,00 No L 242/ 16 Official Journal of the European Communities 26 . 8 . 87 3. Annex III D is replaced by the following : 'D. As regards the processed cheeses listed unter (h), (i) and (k) in Annex I and falling within subheading 04.04 D of the Common Customs Tariff : 1 . Box 7 by specifying "processed cheese, put up in immediate packaging of a weight not exceeding 1 kg containing portions or slices each weighing not more than 100 g", 2. Box 10 by specifying "exclusively home-produced Emmentaler, Gruyere and Appenzell and possibly as an addition, Glarus herb cheese (known as Schabziger) in the case of products originating in Switzerland or Finland", 3 . Box 10 by specifying "exclusively home-produced Emmentaler, Bergkase or similar hard cheeses" in the case of products origi ­ nating in Austria ; 4. Box 1 1 by specifying "not more than 56 %" ; 5 . Box 15 ; in the case of products originating in Austria or Finland, however, Box 15 need not be filled in ." 4. In Annex III E, the first sentence is replaced by the following : 'As regards cheddar cheese listed under (e) in Annex I and falling within subheading 04.04 E I b) 1 of the Common Customs Tariff 5. In Annex III F, the first sentence is replaced by the following : 'As regards cheddar cheese listed under (f) in Annex I and falling within subheading 04.04 E I b) 1 of the Common Customs Tariff 6. In Annex III G, the first sentence is replaced by the following : 'As regards cheddar cheese intended for processing as listed under (g) in Annex I and falling within subheading 04.04 E I b) 1 of the Common Customs Tariff 7. In Annex III H, the first sentence is replaced by the following : 'As regards Tilsit, Butterkase, Turunmaa or Lappi cheeses listed under ( 1 ), (m) or (s) in Annex I and falling within subheading 04.04 E I B) 2 of the Common Customs Tariff 8 . In Annex III I , the first sentence is replaced by the following : 'As regards Kashkaval cheeses listed under (n) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff 9 . In Annex III K, the first sentence is replaced by the following : 'As regards cheeses of sheep's milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles, as listed under (o) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff 10. In Annex III L, the first sentence is replaced by the following : 'As regards other cheese, other than cheddar, intended for processing, as listed under (g) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff 11 . In Annex III M, the first sentence is replaced by the following : 'As regards Edam cheese listed under (p) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff :' 12. In Annex III N, the first sentence is replaced by the following : 'As regards blue-veined cheese listed under (p) in Annex I and falling within subheading 04.04 C of the Common Customs Tariff :' 13 . In Annex III , point 0 is replaced by the following : 'As regards the cheeses known as Weisskase nach Balkanart and Kefalotyri listed under (p) in Annex I and falling within subheading 04.04 E I b) 2 of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate, "cheese known as Weisskase nach Balkanart" or "cheese known as Kefalotyri"; 2. Box 10 by specifying "exclusively home-produced cows' milk"; 3 . Box 11 by specifying "less than 48 %".' 26. 8 . 87 Official Journal of the European Communities No L 242/17 14. In Annex IV the description appearing in the third column for Austria is replaced by the following : Austria 04.04 A Emmentaler Gruyere Bergkase Milchwirtschaftsfonds and Osterrei ­ chische HartkÃ ¤se Exportgesellschaft, acting jointly or individually Vienna Innsbruck l 04.04 C Blue-veined cheese \ 04.04 D Processed cheese \ 04.04 E I b) 2 Tilsit and Butterkase Mondseer Alpentaler Edam Tiroler GraukÃ ¤se' Cheeses known as WeisskÃ ¤se nach Balkanart and Kefalotyri I